Judgment, insofar as it convicts defendant of robbery in the first degree, unanimously reversed on the law, the first count in the indictment dismissed, and the judgment is otherwise affirmed. It was error, over the exception of defendant, to charge the jury that it might convict for robbery if it found that an automobile was used in the commission of the crime, since that element was not included in the indictment. Since the sentence was suspended with reference to the robbery count, the conviction and sentence need not otherwise be disturbed. (Code Crim. Pro. § 543; cf. People v. Torres, 5 A D 2d 134; People ex rel. Maurer v. Jackson, 2 N Y 2d 259; People v. Daghita, 301 N. Y. 223, 228.)
Concur — Breitel, J. P., Rabin, Frank, McNally and Stevens, JJ.